United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 10-1328
                                    ___________

Barbara Mrzlak Brundo,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of Nebraska.
Rev. Stephen Stillmunks, Registered      *
Agent, Christ the King Catholic Church * [UNPUBLISHED]
& School; Chris Segrell, Principal,      *
Christ the King School,                  *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: March 10, 2010
                                 Filed: March 19, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Barbara Brundo appeals the district court’s1 order returning her submissions
because they lacked a legal basis or otherwise violated Fed. R. Civ. P. 11, and because
Brundo was barred from making further submissions by a prior court order. We find
no error in the district court’s order. Accordingly, we affirm. See 8th Cir. R. 47A.
                          ______________________________


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.